                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                       ENTERED
                                                                                       June 20, 2019
                          UNITED STATES DISTRICT COURT
                                                                                   David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

JOHN KIRBY,                                   §
                                              §
         Petitioner,                          §
VS.                                           §   CIVIL ACTION NO. 2:19-CV-11
                                              §
LORIE DAVIS,                                  §
                                              §
         Respondent.                          §

                                          ORDER

       Petitioner is an inmate in the Texas Department of Criminal Justice, Correctional

Institutions Division, and is currently incarcerated at the Stevenson Unit in Cuero, Texas.

Proceeding pro se, he filed a habeas petition pursuant to 28 U.S.C. §§ 2241, 2254

challenging his 2014 Nueces County convictions. (D.E. 1, at 2).

       Pending is Petitioner’s “Motion to Request Counsel under Criminal Justice Act

(CJA).” (D.E. 9). This Motion is DENIED. Petitioner mistakenly believes he is entitled

to the appointment of counsel in this case. There is no constitutional right to counsel in

federal habeas proceedings. Elizalde v. Dretke, 362 F.3d 323, 329 (5th Cir. 2004);

Johnson v. Hargett, 978 F.2d 855, 859 (5th Cir. 1992). Rule 8(c) of the Rules Governing

§ 2254 Cases requires that counsel be appointed if the habeas petition raises issues which

mandate an evidentiary hearing. Here, his request for counsel is premature because at

this stage in his case there are no factual issues requiring an evidentiary hearing.




1/2
       Counsel will be assigned sua sponte if there are issues which mandate an

evidentiary hearing be held. Moreover, the Court may appoint counsel if discovery is

ordered and there are issues necessitating the assignment of counsel. See Rule 6(a) of the

Rules Governing § 2254 Cases; Thomas v. Scott, 47 F.3d 713, 715 n.1 (5th Cir. 1995).

       It is therefore ORDERED that Petitioner’s Motion is DENIED without prejudice.

(D.E. 9).

       ORDERED this 20th day of June, 2019.


                                             ___________________________________
                                                          Jason B. Libby
                                                   United States Magistrate Judge




2/2
